UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1079


In Re:   CECIL EDWARD JACKSON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:90-cr-00085-RLV)


Submitted:   July 30, 2009                  Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cecil Edward Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cecil Edward Jackson petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

Fed. R. Civ. P. 60(b) motion.        He seeks an order from this court

directing the district court to act.             Our review of the docket

sheet reveals that the district court ruled on the motion by

order entered on January 22, 2009.               Accordingly, we deny the

mandamus petition as moot.         We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in    the    materials

before   the    court   and   argument   would    not   aid   the    decisional

process.

                                                              PETITION DENIED




                                     2